                                           Case 4:20-cv-03421-HSG Document 8 Filed 10/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUILLERMO TRUJILLO CRUZ,                           Case No. 20-cv-03421-HSG
                                   8                    Plaintiff,                          ORDER OF DISMISSAL
                                   9             v.

                                  10     CHANDLER,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Pelican Bay State Prison, filed this pro se civil rights action pursuant

                                  14   to 42 U.S.C. § 1983. Dkt. No. 1. On September 28, 2020, the Court denied plaintiff leave to

                                  15   proceed in forma pauperis pursuant to the three-strikes provision of 28 U.S.C. § 1915(g), and

                                  16   ordered plaintiff to pay the $400 filing and administrative fee in full by October 26, 2020 or face

                                  17   dismissal of this action. Dkt. No. 7. The deadline to pay the filing fee in full has passed, and

                                  18   plaintiff has neither paid the filing fee nor otherwise communicated with the Court. Accordingly,
                                  19   this action is DISMISSED without prejudice to re-filing upon payment of the full filing fee.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 10/29/2020

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
